44 So.3d 1219 (2010)
James ADKISON, Appellant,
v.
Debra Jean OWENS, a/k/a, Debra Owens, a/k/a, Deborah J. Owens, Appellee.
No. 1D10-0759.
District Court of Appeal of Florida, First District.
September 30, 2010.
James Adkison, pro se, Appellant.
Nancy Jones Gaglio, Panama City, for Appellee.
PER CURIAM.
The notice of appeal filed on February 3, 2010, failed to timely invoke the Court's jurisdiction to review the Final Judgment, which was rendered on November 17, 2009. Fla. R.App. P. 9.020(h); see St. Moritz Hotel v. Daughtry, 249 So.2d 27 (Fla.1971); Churchville v. Ocean Grove R.V. Sales, Inc., 876 So.2d 649 (Fla. 1st DCA 2004); Maxfly Aviation Inc. v. Capital Airlines Ltd., 843 So.2d 973 (Fla. 4th DCA 2003). Accordingly, the appellee's Motion to Dismiss, filed on June 3, 2010, is granted and the appeal is dismissed for lack of jurisdiction.
HAWKES, C.J., WEBSTER, and PADOVANO, JJ., concur.